Citation Nr: 0017710	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  97-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of a meniscectomy, impairment of the right knee, after 
August 18, 1998.  

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee after August 18, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 14, 1975.  

In a rating action in March 1975, the veteran was granted 
service connection for residuals of a meniscectomy of the 
right knee, and this disability was evaluated as 10 percent 
disabling, effective from February 15, 1975.  

In October 1995, the veteran requested an increased rating 
for the knee disability.  The regional office denied the 
request for an increased rating, and the veteran appealed.  

In a rating in October 1998, the regional office continued 
the 10 percent evaluation for impairment of the knee, 
residuals of a meniscectomy.  The regional office also 
assigned a separate evaluation for degenerative joint disease 
of the right knee under Diagnostic Code 5010-5260, and 
assigned a 10 percent evaluation for this disability, 
effective from August 18, 1998.  This rating action resulted 
in a combined 20 percent evaluation for disability of the 
right knee, effective from August 18, 1998.  The veteran 
continued his appeal for an increased rating, and the case 
was sent to the Board for appellate consideration.  

In May 1999, the Board interpreted the issues for appeal as 
(1) entitlement to a rating in excess of 10 percent for 
disability of the right knee prior to August 18, 1998, and 
(2) entitlement to a rating in excess of 20 percent for 
disability of the right knee after August 18, 1998.  In the 
May 1999 decision, the Board determined that a rating in 
excess of 10 percent for impairment of the right knee, 
residuals of a meniscectomy, prior to August 18, 1998, had 
not been established.  The Board determined further that, 
separately, the veteran was entitled to a 10 percent rating, 
but not higher, for arthritis of the knee, with painful 
motion, prior to August 18, 1998.  Thus, the Board determined 
that the veteran was entitled to a combined evaluation of 
20 percent for disability of the right knee prior to 
August 18, 1998.  

Finally, in the decision of May 1999, the Board remanded the 
question of entitlement to a combined rating in excess of 
20 percent for disability of the right knee after August 18, 
1998.  The Board requested that additional records be 
obtained, and that another orthopedic examination of the 
veteran be scheduled.  

After these actions were accomplished, the regional office 
continued the 10 percent rating for residuals of a 
meniscectomy, impairment of the knee, and continued the 
10 percent rating for arthritis of the right knee, with 
painful motion, after August 18, 1998.  The case was then 
returned to the Board.  

The veteran testified at a hearing at the regional office in 
May 1998.  He also testified at a hearing before a member of 
the Board sitting at Louisville, Kentucky, in November 1998.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  Since August 1998, the veteran has exhibited slight, but 
not moderate, disability of the right knee resulting from the 
injury in service, with only slight instability and slight 
effusion on occasion.  

3.  X-rays of the right knee showed degenerative changes, and 
the veteran has manifested slight limitation of motion of the 
right knee, with some slight pain on motion, but without 
flexion being functionally limited to 45 degrees or extension 
being functionally limited to 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
impairment of the right knee, residuals of a meniscectomy, 
after August 18, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-
4.42, 4.45, 4.59, 4.71, Part 4, Diagnostic Codes 5257, 5259 
(1999).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee after August 18, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40-4.42, 4.45, 4.59, 4.71, Part 4, 
Diagnostic Codes 5010, 5260-5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that the pain, instability, 
limitation of motion, and functional impairment in the right 
knee has increased in severity recently.  

I.  Background

A substantial recitation of the evidence and of the veteran's 
medical history prior to August 18, 1998, was provided in the 
Board decision in May 1999.  A repetition of such evidence 
will not be repeated herein, since the present issues concern 
the proper rating for the veteran's disabilities of the right 
knee after August 18, 1998.  

To summarize the veteran's history, he injured his right knee 
in service, and a meniscectomy was performed in service.  
Thereafter, in the 1990's, he had occasional complaints of 
locking, pain, limited motion, crepitus, and instability in 
the right knee.  The Department of Veterans Affairs (VA) 
examinations, outpatient treatment reports, and examinations 
by private physicians contained X-rays of the right knee 
which showed mild degenerative changes.  In addition, such 
records showed good range of motion, slight effusion on 
occasion, and occasional instability in the right knee.  

The evidence further shows that the veteran worked in the 
Post Office for approximately 12 years before he retired in 
1997, with medical records showing various physical 
disabilities and psychological problems unrelated to the 
present claim.  

At a hearing at the regional office in May 1998, the veteran 
testified that a physician who evaluated him at the request 
of the Post Office had recommended that he only walk 15 
minutes out of every hour and refrain from walking on uneven 
surfaces.  The veteran stated that he could not walk for long 
periods of time, probably less than one hour.  He stated that 
he had constant pain in the right knee.  

On a VA outpatient treatment visit in August 1998, physical 
examination showed some effusion, crepitus, and a positive 
Drawer's sign.  A brace for the veteran's knee was ordered.  
X-rays of the knee showed no significant changes from 
previous X-rays (which had indicated early degenerative 
changes).  

In a statement in October 1998, William G. Wheeler, M.D., 
reported that the veteran had various complaints relating to 
his right knee, with full range of motion in the knee, some 
crepitation, and anterior cruciate ligament incompetence.  

At a hearing before a member of the Board sitting at 
Louisville, Kentucky, in November 1998, the veteran stated 
that the disability of his right knee had increased in 
severity recently.  

Pursuant to the Board's remand of May 1999, VA outpatient 
treatment reports since August 1998 were obtained.  Most of 
the reports related to disabilities unrelated to the current 
claims.  In April 1999, the veteran complained of right knee 
pain.  The veteran stated that he did not wear the brace on 
his knee during winter secondary to clothing.  On physical 
examination, there was positive effusion and two-plus laxity.  
There were negative Drawer and Lachman signs.  In July 1999, 
the veteran reported that he walked about one-quarter mile 
for exercise.  

On a VA orthopedic examination in August 1999, the veteran's 
history was reviewed.  It was noted that the veteran had 
sustained ligamentous injury at the time of the injury in 
service.  His current symptoms included pain, weakness, 
instability, and stiffness in the knee in the morning.  He 
was unable to crouch or kneel down.  He wore his brace 
occasionally, and did not use a cane at the current time, 
although he had in the past.  The veteran noted that he was 
retired on Post Office disability, and performed work only 
around the house for his own purposes.  

On physical examination, range of motion of the right knee, 
both active and passive, was full, with good quadriceps and 
hamstring strength.  Range of motion was from 0 degrees of 
extension to 120 degrees of flexion.  The range of motion was 
painful only at the extreme position of flexion.  It was 
otherwise fairly comfortable throughout the remainder of the 
range.  The knee was in varus alignment, just slightly, when 
standing on one leg.  Examination of stability of the joint 
revealed increased translation in the anterior direction of 
the tibia on the fibula, indicating ligamentous 
insufficiency.  The knee was stable.  There was no joint line 
tenderness.  There was good patellar tracking and stability.  
McMurray's test was negative.  X-rays of the right knee 
showed a varus alignment with medial compartment narrowing.  
The diagnosis was chronic anterior cruciate ligament 
insufficiency resulting in medial degenerative joint disease, 
with increasing symptoms for the patient.  

II.  Analysis

A veteran's assertion of an increase in the severity of a 
service-connected disability constitutes a well-grounded 
claim requiring the VA to fulfill the statutory required duty 
to assist under 38 U.S.C.A. § 5107 because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
issues of increased ratings has been obtained.  The veteran's 
medical history, current clinical manifestations, and any 
disability due to pain, weakness, fatigue, and limitation of 
function of an affected joint beyond that reflected by 
limitation of motion of such joint has been reviewed in the 
context of all applicable regulations.  See DeLuca v. Brown, 
6 Vet. App. 321 (1993), and 38 C.F.R. §§ 4.40-4.42, 4.45, 
4.59.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation or lateral instability, a 20 percent evaluation 
will be assigned where the disability is moderate, and a 
10 percent evaluation will be assigned where the disability 
is slight.  

Under Diagnostic Code 5259, cartilage, semilunar, removal of, 
a 10 percent evaluation will be assigned where the disability 
is symptomatic.  

Under Diagnostic Codes 5260 and 5261, limitation of motion of 
the leg, a 20 percent evaluation will be assigned where 
flexion is limited to 30 degrees or extension is limited to 
10 degrees.  A 10 percent evaluation will be assigned where 
flexion is limited to 45 degrees, or extension is limited to 
10 degrees.  

The veteran had some ligament damage as the result of an 
injury in service and underwent a meniscectomy.  After 
service, he continued to have some impairment of the right 
knee due to the residuals of the meniscectomy and the 
ligament damage.  A maximum rating of 10 percent is assigned 
for residuals of a meniscectomy.  However, under other 
impairment of the knee, recurrent subluxation or lateral 
instability, a 20 percent evaluation can be assigned where 
the disability is moderate, and a 10 percent evaluation will 
be assigned where the disability is slight.  

In this case, the veteran has manifested some slight 
instability in the right knee since August 1998, recognized 
by the medical approval for the veteran's using a brace on 
the knee.  The VA outpatient treatment reports in April 1999 
and the VA examination in August 1999 show that the veteran 
wore the brace only occasionally.  He also reported using a 
cane in the past, but none recently.  Further, the VA 
outpatient treatment report in July 1999 showed that he could 
walk approximately one-quarter mile.  While there was some 
effusion noted in August 1998, the VA examination in August 
1999 showed no effusion and good stability.  Range of motion 
in the knee was nearly complete, and there was good 
quadriceps and hamstring strength.  

While the veteran complained of increasing pain and weakness 
in the right knee, the VA examination in August 1999 showed 
good right knee stability, strength, and range of motion.  He 
admitted using (and needing) the knee brace only 
occasionally.  Basically, the outpatient treatment reports 
and VA examination fail to demonstrate more than slight 
recurrent subluxation or lateral instability in the right 
knee.  The disability presents a clinical picture more nearly 
approximating slight, rather than moderate, disability since 
August 1998 for the condition associated with residuals of 
the meniscectomy and ligamentous damage. 

In addition, the veteran has been granted service connection 
for degenerative changes in the right knee.  The VA 
outpatient treatment reports and VA examinations since August 
1998 show complaints of occasional pain and some limitation 
of motion relating to the arthritis in the right knee.  
However, the examinations since August 1998 show nearly full 
range of motion in the right knee.  The range of motion was 
painful only at the extreme position of flexion on the recent 
examination.  The examinations failed to show flexion being 
limited to 45 degrees or extension being limited to 
10 degrees.  Consequently, the veteran does not meet the 
schedular criteria for a 10 percent evaluation for limitation 
of motion of the right knee.  

There was some pain on extremes of motion noted on the recent 
examination, and the veteran has complained that the knee 
disability causes some limitation of function of the knee.  
However, as previously indicated, objectively, there is good 
right knee stability, strength, and range of motion.  As a 
result, the Board finds that a 10 percent evaluation for 
degenerative changes in the right knee adequately compensate 
the veteran for the pain, weakness, limitation of motion, and 
limitation of function in the right knee due to the 
degenerative changes in the right knee.  A rating in excess 
of 10 percent for this disability is not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for 
impairment of the right knee, residuals of a meniscectomy, 
after August 18, 1998, has not been established.  Entitlement 
to a rating in excess of 10 percent for arthritis of the 
right knee after August 18, 1998 has not been established.  
The benefits sought on appeal are denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

